Section 6 of the Federal employers' liability act on which Boyd relies for venue in Illinois was enacted in 1910. It was in effect in 1934 at the time of this Court's decision in PereMarquette R. Co. v. Slutz, 268 Mich. 388. Nor has it been changed since. The Slutz Case, supra, is bottomed on a statute of this State referring to procedure in the courts of this State on causes of action arising in this State. It is controlling here and the circumstance that there is a contract which is in *Page 701 
accord with the statute merely adds support to that conclusion.
In Baltimore  Ohio R. Co. v. Kepner, 314 U.S. 44
(62 Sup. Ct. 6, 86 L. Ed. 28, 136 A.L.R. 1222), there was neither a State statute nor a contract, and the case is not controlling here. For the above reasons I concur in the opinion of Mr. Justice REID.
BUSHNELL, C.J., and BUTZEL, J., concurred with BOYLES, J.